Ar;nTnx 11.TExAn
 PRICE DANIEL
 YLv4m!x~m-'        ~'-"
AITU'KN*zY GtiNKcWNAr.
                                      January 30, 1947


     Mrs. Aillen Mitchell             Opinion No. V-21
     Count Auditor
     Fort 5 end County                Re:      Authority of County
     Richmond, Texas                           Clerk to charge a fee
                                               for recording deputy
                                               commissions.

     Dear Mrs. Mitchell:

               Your letter of recent date requesting an
     opinion from~this Department on the above subject mat-
     ter is as follows:

               "The question has arisen in-our County
          as to-whether or not it is legal, under the
          law for th(eCounty Clerk to charge a regis-         .
          tration fee for recording deputations such
          as the Sheriff's and iax hssessor's depyty
          commisslon~.

               “We have several new deputies ln,these
          offices for this 'year and we would appre-
          ciate your advice and opinion as to' whether
          we,should charge a recording fee for plac-
          ing their deputations on record."
    \          Fort Rend County has a population, according
     to the 1940 Federal Census, of 32, 963. Therefore,
     county officers of said county are compensated on a
     salary basis.

               Section 1 of Article 3912e provides:

                "No district officer shall be paid by
          the State of Te,xas any fees or commission
          for any service performed by him; nor shall
          the State or any county pay to any county
            fficer in any county containing a popula-
          .Fion of twenty thousand (20,000) inhabi-
          'tants or'more according to the last pre-
          ceding Federal Census any fee or commission
          for any service by him performed as such
          officer;~ provided, however, that the asses-
           sor and collector of taxes shall continue
                                                           .   .




Mrs. Aillen Mitchell- Rage 2




     to collect and retainfor    the benefit of
     the Officers' Salary &nd or funds herein-
     after provided for, afl fees and'cownis-
     sions which he is authorized under law to
     collect; and it shall be his duty to ac-
     count for and to pay all such monies re-
     ceived by him into the fund or funds cre-
     ated and.provided for under the provisions
     of this Act; provided further, that the
     provisions of this Section shall not af-
     fect the payment of costs in civil cases
     by the ,+tate, but all such,costs so paid
     shall be accounted for by the officers
     collectingsame,   as !they are required,un-
     der the provisions of this Act,to account
     for fees, commissions and costs collected
     from private parties."

          In view of the ,foregoing provision, it is the
opinion of this Department that the county cannot pay
any fee to the County Clerk for recording appointments
or deputations of deputies.
        .  The law requires the appointment or depu-
tation of certain deputies to be recorded in the office
of County Clerk. ~For example: deputy county clerks--
Article. 1938, deputy district clerks - Artiale 1898,
deputy,sheriff - Article 6869. bve do not find, however,
any statute requiring the recordation in the County
Clerk's office of the appointment or deputation of dep-
uty tax assessor.

          Article 3930 provides, in part, as follows:

          "Clerks of the county Court shall re-
     ceive the following fe.es:

          "Recording all papers required or per-
     mitted by law to be recorded, not otherwise
     provided for, including certificate and
     seal, for each 100 words                .1.5"

          Therefore, it is our further opinion that the
County Clerk would bs entitled to receive a fee of fif-
teen (15'4) cents for each 100 words from the deputies
for the recording of the 'appointment or deputation of
those deputies whose appointment Is required to be re-
corded, but said fee must be deposited in the Officers'
Salary Fund.
Mrs. A%llen Mitchell --page 3




                       SUMMARY

    (1) County cannot pay any fee to the County
        Clerk for recording appointments or dep-
   utations of deputies.

    (2)   County Clerk is entitled to a fee of
          fifteen.(l5#) cents for each 100 words
          from‘the'deputies for recording their
          appointments or deputation; said fee
          t,o be deposited in the Officers' Salary
          -'und.

                                 <ours ,very truly

                                 ATTORNEY GENERAL OF TEXAS

                                 BY              John Reeves
                                                   Assistant

    JR:djm:/pd

    APPROVED JAN 30, 1947
    PRICE DANIEL
    ATTORNEY GENERAL OF TEXAS

    APPROVED OPINION COMMITTEE
    BY BWB, CHAIRMAN